DISMISSAL FORM FOR CRIMINAL CASES ON ANT'S MOTION/OR WD NOA         




NO. 12-01-00340-CR


IN THE COURT OF APPEALS


TWELFTH COURT OF APPEALS DISTRICT


TYLER, TEXAS



ALFREDIA ANNETTE CHAN,§
	APPEAL FROM THE THIRD
APPELLANT

V.§
	JUDICIAL DISTRICT COURT OF

THE STATE OF TEXAS,
APPELLEE§
	ANDERSON COUNTY, TEXAS




PER CURIAM
	Appellant has filed a Motion to Dismiss Appeal.  The motion is signed by Appellant and her
counsel.  No decision having been delivered by this court, the motion is granted, and the appeal is
dismissed in accordance with Texas Rule of Appellate Procedure 42.2.

Opinion delivered January 17, 2002.
Panel consisted of Davis, C.J., Worthen, J., and Griffith, J.





(DO NOT PUBLISH)